Judgment, Supreme Court, New York County (Micki Scherer, J), rendered September 9, 1996, as amended July 25, 2007 and August 3, 2007, convicting defendant, after a jury trial, of grand larceny in the third and fourth degrees and unauthorized use of *522a vehicle in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 3 to 6 years, and judgment, same court and Justice, rendered July 25, 2007, convicting defendant, upon his plea of guilty, of bail jumping in the second degree, and sentencing him, as a second felony offender, to a consecutive term of IV2 to 3 years, unanimously affirmed.
The court properly exercised its discretion in admitting expert testimony on a method that, in the witness’s opinion, was used to steal the car at issue (see generally People v Cronin, 60 NY2d 430, 433 [1983]). When the police recovered the car, the undamaged ignition contained a working key that did not belong to the owner, and defendant told the police the car belonged to his cousin. Regardless of whether there was any dispute at trial as to whether the car was stolen, these facts placed an issue before the jurors that may have invited speculation and unfair suspicion about the prosecution’s case. Therefore, expert testimony about how a thief could have used a code to obtain a duplicate key was helpful to the jury. Defendant did not preserve his claims that this testimony suggested criminal propensity on his part and that the court should have instructed the jury not to draw such an inference, and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits.
We perceive no basis for reducing the sentences. Concur— Gonzalez, EJ., Saxe, McGuire, Acosta and Roman, JJ.